Citation Nr: 0519302	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for a compulsive personality disorder.

The veteran presented testimony at a personal hearing before 
a Decision Review Officer (DRO) at the RO in September 2001.  
A copy of the hearing transcript is contained in the claim 
file.  

The Board remanded the claim in September 2003 for additional 
development and readjudication.  Most recently, in a 
supplemental statement of the case (SSOC) issued in March 
2005 the RO denied entitlement to service connection for an 
acquired psychiatric disorder.  The claim has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  A compulsive personality disorder was identified in 
service and, during the veteran's post-service years, the 
presence of a dependent personality disorder and obsessive 
personality disorder are shown by the medical evidence.

2.  An acquired psychiatric disorder was not shown in 
service, a psychosis was not identified within the one-year 
period following the veteran's separation from active 
military service, and the preponderance of the competent 
evidence is against finding that a current psychiatric 
disorder is related to his period of military service or any 
event which occurred therein.




CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran submitted a claim in April 2000 seeking 
entitlement to service connection for psychological problems.  
In February 2001, the RO sent a notice letter which notified 
the appellant of the provisions of the VCAA and the potential 
effect on his claim.  The RO notified him what evidence was 
necessary to establish entitlement, what information or 
evidence was still needed, what VA had done, what information 
and evidence he could submit and what information and 
evidence VA would make reasonable efforts to obtain on his 
behalf.  He was further notified to let the RO know if there 
were any other evidence he would like to have considered.  In 
addition, the veteran was contacted by telephone in February 
2001 and advised of the legislative requirement under the 
VCAA.  He was afforded an opportunity to identify any 
additional evidence to assist in the decision on his claim.  

The March 2001 rating decision, a statement of the case (SOC) 
issued in December 2001, a development letter from the 
Appeals Management Center in January 2004, and a supplemental 
statement of the case (SSOC) issued in March 2005 contained 
the pertinent regulations and notification of what the 
evidence must show in order to substantiate his claim.  

Although the notice letter did not specifically request that 
the veteran provide any evidence in his possession that 
pertains to his claim, the Board finds that the notice letter 
properly conveyed the essence of the regulation.  It complied 
with the three statutory notice elements, and was in 
substantial compliance with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b)(1).  The letter gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  Furthermore, the 
SSOC issued in March 2005 also contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159.   See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Although the notice letter did not state expressly what 
evidence was necessary to substantiate the claim, that degree 
of specificity has not been shown to be required in order for 
compliance with the first section 38 U.S.C.A. § 5103 notice 
requirement.  See Mayfield v. Nicholson, supra.  

The Board therefore believes that appropriate notice has been 
provided in this case.  See Mayfield, supra, slip op. at 27 
(all relevant VA communications must be considered when 
determining whether adequate notice has been provided).  The 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
When contacted by telephone in February 2001, he denied 
receiving any treatment for his disability and did not know 
of any additional evidence that might be pertinent to his 
claim.  He denied having received any VA or private medical 
treatment.  He also submitted a written statement in February 
2001 that he did not have any additional medical evidence to 
be considered.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in April 2000.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in February 2001 prior to 
the initial AOJ decision on his claim in March 2001.  The 
timing of the notice in this case was compliant with the 
statutory requirement that it precede the initial RO 
decision. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran indicated that he 
was in receipt of Social Security Administration (SSA) 
benefits for his back.  The evidence of record contains a 
decision from the SSA that the veteran was awarded disability 
benefits from March 1993.  Although the medical records 
supporting this decision are not of record, the veteran does 
not contend that the award was made for a psychiatric 
disorder.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Service medical records show that the veteran was 
hospitalized in October 1969 with a diagnosis of depressive 
reaction, for psychiatric evaluation and subsequent 
appearance before a Medical Board.  In October 1969, a 
Medical Board convened and revised the diagnosis to a 
compulsive personality disorder, which was found to have 
existed prior to entry and not to have been not aggravated by 
service.  The Medical Board recommended that the veteran be 
discharged from service.  An expanded diagnosis was 
compulsive personality manifested by chronic obsessive 
concerns with adherence to overly-rigid standards of 
conscience, overinhibition, lack of relaxation associated 
with periods of depression, and a tendency toward regression 
and impaired reality testing.  

Private medical records show that the veteran suffered a 
work-related injury in December 1987.  An evaluation report 
in April 1993 noted that he had a long history of work-
related back pain dating to 1987.  He had undergone two back 
surgeries, and continued in pain.  He had only worked one day 
since the second surgery in September 1992, due to pain.  He 
denied any past history of formal treatment for psychological 
problems, although he acknowledged having had an evaluation 
while he was in the service.

The records further show that the veteran sought medical 
services for depression and anxiety in 1993 and 1994 due to 
struggling with accepting the limitations presented by a 
lumbar injury in December 1987 and the implications of this 
injury on his future life.  An April 1993 report of 
psychological testing indicated that he was having a very 
difficult time coping.  He was moderately to severely 
depressed and very anxious.  It was likely that many of these 
distressful feelings were directly related to his work-
related back injury.  The diagnoses were on Axis I major 
depression, single episode; and psychological factors 
affecting physical condition.  The recommendation concurred 
with earlier recommendations that he be seen for follow-up to 
treat his depression.

In April 1994, a functional capacity evaluation noted that 
the veteran had undergone a third back operation in September 
1993.  Among the recommendations were that he be referred for 
a comprehensive psychosocial evaluation to help him cope with 
his pain and loss of function.

In April 2000 the veteran submitted a claim for disability 
benefits for psychological problems.  He stated that he 
received an honorable discharge under medical circumstances.  
He was receiving Social Security benefits for his back.  Lay 
statements from several family members submitted with his 
claim indicated that prior to entering service the veteran 
did not have any mental depression or physical handicaps.  

VA treatment records show an initial psychiatry note in 
August 2000, at which time the veteran claimed he had been 
feeling bad after he was discharged from the service for a 
nervous condition.  He had been taking medication for 
approximately five years for back pain.  He was disabled and 
felt worthless, with anxiety.  The diagnoses on Axis I were 
generalized anxiety disorder, major depression, and marijuana 
dependence.  On Axis II, the diagnosis was deferred, with 
notation of dependent personality traits.  

The veteran was seen for an initial meeting in a social work 
clinic in May 2001.  He complained of anxiety due to multiple 
stressors, which included dealing with an ill wife, denial of 
his disability claim, raising a child, and fear of having a 
mental breakdown.  In July 2001, the diagnosis was of a mood 
disorder and dysthymia.   

The veteran testified before the DRO in September 2001 as to 
his experiences in service.  He recalled having a problem 
with a drill sergeant.  He said he was treated in service for 
his personality disorder, and was placed in a locked ward.  
Shortly thereafter, he was discharged from service.  He 
testified that the first time he had received any treatment 
for this condition after service was after he hurt his back 
and began to see a psychiatrist.  He stated that he was 
claiming service connection for whatever mental disorder with 
which he was currently diagnosed.  

At a VA diagnostic interview in June 2003, the veteran 
related his personal history, his time in military service, 
and his employment and personal life post-service.  Clinical 
findings were recorded.  He was diagnosed with recurring 
depression on Axis I, and dependent personality disorder on 
Axis II.  

The veteran was afforded a VA C&P examination in February 
2004.  The examiner reviewed the claims file.  He related his 
subjective complaints, and clinical findings were recorded.  
The diagnosis on Axis I was of a mood and anxiety disorder 
due to chronic pain, and a seizure disorder, marijuana abuse, 
and "rule out" post-traumatic stress disorder.  On Axis II 
the diagnosis was dependent personality disorder.  It was 
noted that he had a history of an obsessive-compulsive 
personality disorder.  In October 2004, the examiner provided 
an addendum as to the veteran's diagnostic status.  On Axis I 
the diagnosis was mood and anxiety disorder due to his 
general condition, medical condition, chronic pain.  On Axis 
II the diagnoses were dependent personality disorder and 
obsessive personality disorder.

The examiner added that the veteran had been discharged from 
service because of obsessive-compulsive personality disorder, 
which is considered as an anxiety condition with a genetic 
basis.  The examiner noted that the veteran's anxiety was a 
pre-existing condition before he joined the U.S. Marine Corps 
and that "[h]e was likely to get an exacerbation during the 
time that he was in active duty with the U.S. Marine Corps."  
The examiner indicated that, due to his severe anxiety and 
depression, the veteran had received an honorable discharge.  
He had remained under treatment, and his general condition 
was improving.  

III.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, 
service connection for a psychosis may be granted if the 
disorder was compensably disabling within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 3.310(a) of this chapter, disability resulting 
from them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

IV.  Analysis

Initially, the Board notes that the veteran did serve during 
a defined period of war under 38 C.F.R. § 3.2(f).  He has 
not, however, alleged that an acquired psychiatric disorder 
is a result of trauma suffered in combat.  According to his 
DD Form 214, his military specialty was General Warehouseman.  
Furthermore, the evidence of record does not show that the 
veteran served outside the continental United States.  Thus, 
his service does not fall under the definition of "engaged 
in combat with the enemy" and consideration under 
38 U.S.C.A. § 1154(b) is not warranted.  See Kowalski v. 
Nicholson, ___ Vet. App. ___. No. 02-1284 (June 8, 2005); 
Sizemore v. Principi, 18 Vet. App. 264, 272 (2004).

The evidence of record shows that the veteran has been 
diagnosed as having a compulsive personality in service, and 
a dependent personality disorder and obsessive personality 
disorder during his post-service years.  As noted above, 
however, personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Winn v. Brown, Beno v. Principi, supra.

As well, a grant of service connection for an acquired 
psychiatric disorder is likewise not in order.  Service 
medical records are negative for indicia of an acquired 
psychiatric disorder and a mental disorder superimposed on 
his personality disorder is not shown.  38 C.F.R. § 4.127.  
It is not demonstrated that a compensably disabling psychosis 
was present during the one-year period immediately following 
his discharge from service.  Rather, the medical evidence 
discloses that the veteran's anxiety and major depression 
were initially diagnosed in 1993, approximately 24 years 
after his service separation, and were determined as likely 
directly related to his work-related back injury and his 
adjustment to his injury-related physical limitations.  A 
mood disorder and dysthymia were diagnosed in July 2001, 
approximately 32 years post service.  At the February 2004 VA 
examination, the examiner diagnosed a mood and anxiety 
disorder due to chronic pain, and, in an addendum, diagnosed 
a mood and anxiety disorder due to his general condition, 
medical condition, and chronic pain.  None of the medical or 
other competent evidence establishes a link between the 
veteran's acquired psychiatric disorder and his military 
service or any incident therein.

We recognize the appellant's and family members' statements 
that the veteran had no mental problems prior to service, and 
he was changed after service.  Nevertheless, in this case 
they have not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding a causal 
relationship between the veteran's current acquired 
psychiatric disorder and his recognized military service.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge, 
and require the special knowledge and experience of a trained 
medical professional.  The appellant's and other lay 
statements are not competent medical evidence as to a causal 
relationship between a current acquired psychiatric disorder 
and active service, or as to claimed continuity of 
symptomatology demonstrated after service. 

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current psychiatric 
disorder began during service.  There is no competent medical 
evidence of record that shows a psychosis was manifested 
within one year after service.  There is no competent medical 
evidence that the veteran currently has a chronic acquired 
psychiatric disorder which has been linked to service, or to 
a service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed psychiatric disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed psychiatric disorder is related to any 
incident during service, and is against granting service 
connection, either on a direct basis or on any presumptive 
basis.  Thus, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied. 



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


